Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) All the term “configured and adapted to” across the claim list would have a better form, if amended to be “configured to”, because it merely repeats the similar term.

(2) All the symbols “•” across the claim list appears to be unnecessary. It would have a better form, if amended by removing them.

(3) All the term “that is” across the claim list would have a better form, if amended by removing, for instance:
The “a first filling section that is disposed in the solid material container and is filled with the solid material” of Claim 1 to be “a first filling section disposed in the solid material container and filled with the solid material”.
The “a second filling section that is located in at least a part of an outer periphery of the first filling section, and is filled with the solid material” of Claim 1 to be “a second filling section located in at least a part of an outer periphery of the first filling section, and filled with the solid material”.
The “at least one third filling section that is disposed on a ceiling side of an interior of the solid material container” of Claim 1 to be “at least one third filling section disposed on a ceiling side of an interior of the solid material container”.
that is entrained by the carrier gas” of Claim 1 to be “the solid material vapor entrained by the carrier gas”

(4) The claim 1 recites both “disposed” and “located”, which are similar terms. It is respectfully requested to use either one, for the purpose of consistency in the claim.

(5) The “an outer periphery of the first filling section, and is filled” of Claim 1 should be “an outer periphery of the first filling section and is filled” by removing the “,”.

(6) Some claim recites “has” and the other claims recite “comprise”, which are similar terms. It is respectfully requested to use either one, for the purpose of consistency in the claim.

(7) The “inclusive” of Claim 12 appears to be unnecessary. Without it, the “20% to 70% of a total weight” appears to be sufficient to define the scope.

(8) The “The solid material container of claim 1” of Claim 14 should be “The solid material container according to claim 1”.

(9) The “configured and adapted to flows” of Claim 11 should be “configured and adapted to flow”.
 
Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein a weight of the solid material that is filled in the first filling section is 20% to 70%, inclusive, of a total weight of the solid material which is filled in the solid material container, • a weight of the solid material that is filled in the second filling section is 20% to 70%, inclusive, of the total weight of the solid material which is filled in the solid material container, and • a weight of the solid material which is filled in the third filling section is 1% to 60%, inclusive, of the total weight of the solid material which is filled in the solid material container” of Claim 12,
The limitation merely recites a quantity of the solid material in each section.
In a section, filling the section with 10% of the total material, 20% of the total material, or 60% of the total material, and further filling first and second sections with either same quantity or different quantity, are merely different uses of the sections, in other words, the limitation is an intended use of the claimed apparatus, thus it does not add a patentable weight, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches plural sections, it will be considered being sufficient to meet the claim, because each section is clearly capable holding different or same quantity of the material.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 2 recites “the solid material container comprises the carrier gas within the first, second and third sections”. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination, the limitation will be examined as “the first, second and third filling sections” or “a first, second and third filling sections”

(2) The “in which a the solid material is filled in the solid material container” of Claim 12 is not clear. 
First, the applicants intend to mean “a solid material” or “the solid material”?
Second, it is not clear the purpose of the “in which”, because it is not clear which part of the limitation is modified by the “in which”.
Third, claim 1 intrinsically includes the meaning “the solid material is filled in the solid material container”. The examiner does not find why this limitation is need to be repeated in the claim 12.
An appropriate correction is respectfully requested.


First, it is not clear the purpose of the “in which”, because it is not clear which part of the limitation is modified by the “in which”.
Second, claim 1 intrinsically includes the meaning “the solid material is filled in the solid material container”. The examiner does not find why this limitation is need to be repeated in the claim 14.
An appropriate correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) As discussed in the 112 rejection of Claim 14,
.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaubey et al. (US 20090181168, hereafter ‘168).
Regarding to Claim 1, ‘168 teaches:

Dip tube 92 having a control valve 90 and a fitting 95 is configured for flowing carrier gas into container 33 (Fig. 1, [0033], the claimed “the solid material container comprising: • a carrier gas introduction line configured and adapted to introduce a carrier gas to inside of the solid material container”);
the solid precursors are loaded into, annular slots 64, 65, 66 ([0044], note the inner disposed slot of the disk 62, like slot 66, 65 or both can be interpreted as a first filling section, and the outer disposed slot of the disk 62, like slot 64, 65 or both can be interpreted as a second filling section. This interpretation can be applied any disk in the container, because naming a section with different name is mere an intended use, see the MPEP citation above, the claimed “• a first filling section that is disposed in the solid material container and is filled with the solid material; • a second filling section that is located in at least a part of an outer periphery of the first filling section, and is filled with the solid material”);
Fig. 1 shows plural disks above the disk 62, thus any disk above the disk 62 can be interpreted as a third filling section, and the slots of the disks are also filled with the solid precursors (the claimed “• at least one third filling section that is disposed on a ceiling side of an interior of the solid material container”);
the carrier gas will be fully saturated with solid vapors. The gas flows through the outlet tube 12 to the control valve 10 and the fitting 5, and then to a gas delivery 
The dip tube end 55 ([0046]), and the mixture of the carrier gas and solid vapor flows through the gas passageway 56 formed by the inside wall 70 of the exterior disk 62 ([0048], note from the gas passageway 56, the carrier gas flows into the first slot 66, the claimed “• wherein a carrier gas outlet portion of the carrier gas introduction line is provided in the first filling section and configured and adapted to introduce the carrier gas into the first filling section”);
The carrier gas is removed from container 33 through the outlet tube 12 ([0033], note the end of the tube 12 is the inlet, the claimed “• and wherein an inlet of the solid material vapor lead-out line is provided in the third filling section and configured and adapted to conduct the solid material vapor that is entrained by the carrier gas from the solid material container”);
According to the container configuration of Fig. 1, the carrier gas flows into from the slot 66, the slot 65, then the slot 64, and finally into the disk 86 on the ceiling (the claimed “and • wherein the solid material container is configured and adapted so that the carrier gas flows from the first filling section to the second filling section, and then to the third filling section”).

Regarding to Claim 2,

Further ‘168 teaches the mixture is then flowed over the top of the exterior disk 62 to carry more sublimed solid vapor. The carrier gas will be mixed with the sublimed solid vapor, until saturated… Consequently, at the gas outlet 12, the carrier gas will be fully saturated with solid vapors ([0048], note in each section, a concentration is intrinsically existed, and the concentration is getting greater while passing the sections, because it carry more sublimed solid vapor, the claimed “wherein • the solid material container comprises the carrier gas within the first, second and third sections, • in the first filling section, a concentration of the solid material vapor in the carrier gas is at a first concentration, • in the second filling section, the concentration of the solid material vapor in the carrier gas is at a second concentration higher than the first concentration, and • in the third filling section, the concentration of the solid material vapor in the carrier gas is at a third concentration which is equal to or greater than the second concentration”).

Regarding to Claim 3,
‘168 teaches an exterior disk 262 comprises annular slots 240, 242, 244 that are formed by circular walls 221,222,225 (Fig. 3, [0041], note the annular slots 240, 242, 244 of Fig. 3 corresponds to the annular slots 66, 65, 64, the claimed “wherein the 

Regarding to Claim 5,
Fig. 1 of ‘168 shows the disk 86 contacts the inner wall of the container 33 (the claimed “wherein at least a part of a side wall of the third filling section is in contact with an inner wall of the solid material container”).

Regarding to Claims 6-7,
‘168 teaches Exterior disk 86 forms an opening 87 disposed at the center of the disk ([0035], note the opening 87 is used as the gas passage, the claimed “wherein a side wall of the third filling section has an opening hole portion that is configured and adapted so that the carrier gas entraining the solid material vapor is able to flow through the third filling section” of Claim 6, and “wherein the third filling section has an opening hole projected portion that is configured and adapted so that the carrier gas entraining the solid material vapor is able to flow through the third filling section” of Claim 7).

Regarding to Claim 8,
Fig. 1 of ‘168 shows the disk 86 also has plural annular slots of Fig. 3 (the claimed “wherein the third filling section further comprises a heat transfer portion that extends radially or concentrically around a central portion of the solid material container”).


‘168 teaches the gas windows 52 are configured to allow carrier gas flow out of the dip tube 92 ([0046], note the windows, which are also a part of the outlet of the tube, the claimed “wherein the carrier gas outlet portion of the carrier gas introduction line has two or more exhaust holes”).

Regarding to Claim 12,
As discussed in the claim 1 rejection above, ‘168 teaches plural sections holding the precursor material, thus each section is clearly capable of holding either same or different quantity of the material, see the claim interpretation above (the claimed “in which a the solid material is filled in the solid material container and wherein a weight of the solid material that is filled in the first filling section is 20% to 70%, inclusive, of a total weight of the solid material which is filled in the solid material container, • a weight of the solid material that is filled in the second filling section is 20% to 70%, inclusive, of the total weight of the solid material which is filled in the solid material container, and • a weight of the solid material which is filled in the third filling section is 1% to 60%, inclusive, of the total weight of the solid material which is filled in the solid material container”).

Regarding to Claim 13,
‘168 teaches An external heater, not shown, is used to provide heat to the sublimator ([0030], the claimed “further comprising a heater for heating the solid material container”).

Regarding to Claim 14,
‘168 teaches An apparatus, for holding a solid precursor in a sublimator such that the solid precursor can be vaporized (abstract, the claimed “in which the solid material is filled in the solid material container”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘168.
Regarding to Claim 4,
In ‘168, each of the internal components of the container 33 has a surface (the claimed “wherein a surface of a part or all parts of an inside of the solid material container has a surface”), but it is silent about the term “black”.

However, ‘168 clearly teaches the heater may comprise any understood by an artisan to be capable of heating the sublimator and/or internal components ([0030], note the inside of the container is heated to generate vapor from the precursor material).

Consequently, even if ‘168 is silent about the black surface for the surfaces of the internal components, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have considered the surfaces of ‘168 to be blackened, for the purpose of enhancing the emissivity, because the blackening treatment is commonly well-known feature to improve the heat emissivity on a surface, for instance, see [0146] of US 20140295062. Further see also [0061] of US 20050000428.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘168, in view of Suzuki (US 20080202426, hereafter ‘426) and Tomiyasu et al. (US 20050008799, hereafter ‘799).
Regarding to Claim 10,
As discussed in the claim 1 rejection above, in ‘168, the inner disposed slot of the disk 62, like slot 66, 65 or both can be interpreted as a first filling section, the outer disposed slot of the disk 62, like slot 64, 65 or both can be interpreted as a second filling section, thus the slot wall dividing the slots is a partition (the claimed “further comprising: • a partition between the first filling section and the second filling section”).

‘168 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: (10A) • wherein the second filling section has one or two or more divided portions in which the filled solid material is divided into two or more compartments by a sub-partition,
(10B) and • the sub-partition has one or more carrier gas flow openings configured and adapted so that the carrier gas is able to flows into the two or more divided portions.

In regards to the limitation of 10A:
‘426 is analogous art in the field of precursor evaporation system (abstract). ‘426 teaches Alternatively yet, the ribs may be arranged radially and concentrically. The ribs may be arranged in a manner that substantially reduces the movement or shifting of the (powder) solid film precursor 350 within each tray ([0078]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional partitions into the concentric slot of ‘168, thus to have formed more compartments, for the purpose of reducing the movement or shifting of the (powder) solid film precursor.

In regards to the limitation of 10B:
‘799 is analogous art in the field of solid filled container (title). ‘799 teaches The partition (1) disposed inside the filled container of the present invention, as shown in FIGS. 1(A) to 4(B), has an opening (4) which allows the carrier gas (Fig. 1c, [0080]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added openings, to the imported partitions, for the purpose of allowing the filling solid compound to sufficiently contact with the carrier gas, as well as not causing any trouble on stable supply of the compounds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘168, in view of ‘799.
Regarding to Claim 11,
Fig. 1 of ‘168 shows plural disks 30, 82, 34, 78, 36 above the disk 62, and the gas flows around each disk in an upward direction, therefore, the disks can be interpreted as upflow layers (the claimed “wherein the second filling section further has 

‘168 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: and a downflow layer configured and adapted to flows the carrier gas to a downward direction from a top, and a number of the downflow layers of the second filling section is smaller by one than a number of the upflow layers.

‘799 is analogous art, as discussed in the claim 10 rejection above. ‘799 teaches two partitions (1) are provided wherein one partition (1) on the side of the upstream compartment in respect of the carrier gas flow direction is formed with openings in its lower part to serve as the lower opening (4), and the other partition (1) on the side of the downstream compartment is formed with openings in its upper part to serve as the upper opening (5) (Fig. 24, [0110]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified some disks, to be disks providing both upflow and downflow, for the purpose of allowing the filling solid compound to sufficiently contact with the carrier gas, as well as not causing any trouble on stable supply of the compounds.
Further, the number of the upflow and downflow is determined by the number of the modified structures provided, therefore, the number is a result effective to control the flow direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/AIDEN LEE/           Primary Examiner, Art Unit 1718